DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 2/17/22 has been entered in full. Claims 1, 14, 30 and 34 are amended. Claims 9, 13 and 26-28 are canceled. Claims 1, 4, 8, 10, 12, 14-20, 30, 34 and 35 are pending.
Applicants' election without traverse of Group I, currently claims 1, 4, 8, 10, 12, 14-20 and 30, was previously acknowledged. Claims 34 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention; while parent claim 1 is allowable (see below), other claims of Group I are not, and as set forth in the restriction mailed 4/29/22, page 6, "Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained". 
The following elections of species were also acknowledged:
(i) CD63 as the species of effector protein (E);
(ii) "a cell surface-expressed target molecule" as the species of target protein (T);
(iii) Nav.17 as the species of cell-surface-expressed target molecule; 
(iv) "N/A" as the species of soluble target molecule; and
(v) "an antigen-binding portion of an anti-CD63 antibody" as the species of second antigen-binding domain (D2).
In view of the allowability of claim 1, claims 4 and 12, previously drawn to non-elected species, are herewith rejoined and under consideration.
Claims 1, 4, 8, 10, 12, 14-20 and 30 are under consideration, as drawn to the elected species. 

Information Disclosure Statement
The IDS filed on 2/17/22 and 10/14/21 have each been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/18/21).
The second ground of objection to the specification at pg 3 is withdrawn in view of the amendments to the specification. The first ground of objection is maintained for the reasons set forth below.
All rejections of cancelled claims 9, 13 and 26-28 are moot.
The objections at page 3 to claims 14 and 30 are withdrawn in view of the amendments to the claims.
The rejection at pages 4-11 of claims 1, 8, 15-19 and 30 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims, and further in view of Applicants' persuasive arguments at pages 9-13 of the 2/17/22 Office Action.

Maintained Objections and/or Rejections
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generally to any multispecific antigen-binding molecule. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Multispecific Antigen-Binding Molecule Binding to a Target and an Internalizing Effector Protein that is CD63, and Uses Thereof".
Appropriate correction is required. This objection was set forth at page 3 of the 10/18/21 Office Action.  
In the 2/17/22 reply, Applicant "requests that the retitling of the invention be addressed when allowable subject matter ultimately has been identified" (page 8). 
Applicants' request is noted, and the objection is maintained for the reasons of record, which are restated above in view of the amendments to the claims

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously at pages 4-11 of the 10/18/21 Office Action for claims 10, 14 and 20; the amendments to the claims necessitate addition of rejoined claim 4 to the rejection.
Applicants’ arguments (2/27/12; pg 9-14) as they pertain to the rejection have been fully considered and have been found persuasive with respect to parent claim 1, but the rejection is maintained with respect to dependent claims 10, 14 and 20, because these claims recite limitations outside that which parent claim 1 is limited to, and thus are still subject to the rejection of record. Furthermore, newly rejoined claim 4 is added to the rejection for the same reasons.
Specifically, claims 10 and 14 recite that the "multispecific antigen-binding molecule" of claim 8 comprises a D1 element that is "a ligand, or portion of a ligand, that binds T" (claim 10) or a "receptor, or a ligand-binding portion of a receptor, that binds T" (claim 14) despite the fact that parent claim 1 now limits the antigen-binding molecule of D1 to the "antigen-binding portion of an antibody". Likewise, rejoined claim 4 recites that the "multispecific antigen-binding molecule" of claim 1 comprises a D2 element that is "a ligand, or portion of a ligand, that binds E". Claim 20 is indefinite for the reasons set forth below, and has been interpreted as encompassing embodiments of D1 that are derived from an antigen-binding molecule other than that of an "antigen-binding portion of an antibody". In other words, while parent claim 1 now limits each of D1 and D2 to an "antigen-binding portion of an antibody", dependent claims 4, 10, 14 and 20 still encompass other molecules; i.e., a ligand, a receptor, or an element derived from an antigen-binding molecule.
As such, Applicants' arguments that are applicable to independent claim 1 are not applicable to these dependent claims, and Applicants further do not provide any additional arguments with respect to the scope of D1 and D2 encompassed by claims 4, 10, 14 and 20. As such, the written description rejection is maintained for the reasons of record over these claims. 

New objections and/or rejections necessitated by Applicants’ amendment
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:
In claim 4, line 1, "antigen-bindingmolecule" should be "antigen-binding molecule". 
In claim 12, line 1, a space should be added to "Tis"; i.e., "T is".
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite because it limits D1 to being "derived from an antigen-binding molecule that binds to but does not substantially inactivate T on its own", but parent claim 1 as amended requires D1 to be an "antigen-binding portion of an antibody". In view of the use of the language, "derived from an antigen-binding molecule", it is unclear whether the D1 of claim 20 is limited to the antibody of parent claim 1 or more broadly encompasses elements derived from other antigen-binding molecules. For purposes of advancing prosecution, the claim is interpreted as reading on either possibility.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, 14, 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Claim 4 depends from claim 1, and limits the D2 portion of the multispecific antigen-binding molecule to "a ligand, or portion of a ligand, that binds E", but parent claim 1 as amended already limits D1 to a different embodiment; specifically, "an antigen-binding portion of an antibody that binds an internalizing effector protein (E)", wherein "E is CD63". As such, the D2 portion of claim 1 excludes a ligand as recited in dependent claim 4. Therefore, dependent claim 4 is of improper dependent form because it fails to further limit the subject matter of parent claim 1.
Claims 10 and 14 depend from claim 8, which in turn depends from claim 1, and limit the D1 portion of the molecule to either a ligand (claim 10) or a receptor (claim 14), but parent claim 1 as amended already limits D1 to a different embodiment; specifically, an "antigen-binding portion of an antibody that binds to a target molecule (T)", wherein "T is IL-4R, SOST, or LPS". As such, the D1 portion of claim 1 excludes a ligand or receptor as recited in dependent claims 10 and 14. Therefore, dependent claims 10 and 14 are of improper dependent form because it fails to further limit the subject matter of parent claims 1 and 8.
Claim 17 depends from claim 1, and limits the D1 and/or D2 portion of the molecule to comprising "at least one antibody variable region", but parent claim 1 as amended already limits both D1 and D2 to an "antigen-binding portion of an antibody". The antigen-binding portion of an antibody necessarily requires at least one variable region to provide the antigen-binding functionality. Therefore, dependent claim 17 is of improper dependent form because it fails to further limit the subject matter of parent claim 1.
Claim 20 depends from claim 1, and limits the D1 portion of the multispecific antigen-binding molecule to being "derived from an antigen-binding", which is indefinite for the reasons set forth above, but has been interpreted as reading on elements other than the antigen-binding portion of an antibody that claim 1 is limited to. Therefore, dependent claim 20 is of improper dependent form because it fails to further limit the subject matter of parent claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 8, 15, 16 and 30 are allowable.

Claim 12 would be allowable if the objection noted above is corrected.

Claims 18 and 19 are objected to as being dependent upon a rejected base claim (claim 17), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646